Citation Nr: 1512704	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-07 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a waiver of overpayment of improved pension benefits in the amount of $ 27,719 plus accrued interest thereon. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from April 1965 to April 1968.  The Veteran was deemed incompetent for VA purposes in a September 2008 rating decision.  Thereafter, his sister, the appellant, was appointed as his fiduciary.  She appeals on the Veteran's behalf.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision by the Pension Management Center of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The case was certified to the Board by the Cleveland, Ohio RO. 

In May 2014, the appellant testified before the undersigned.  A transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant appeals the denial of a waiver of recovery of an overpayment of improved pension benefits in the amount of $ 27,719 plus accrued interest thereon.  In 2012, it was determined that appellant, as custodian of the Veteran, created a significant debt by failing to disclose to VA retirement funds that the Veteran received in 2008.  It was determined that this failure to report the funds caused the Veteran to receive income that he was not entitled to. 

In various statements, however, the appellant claims that she reported the one time receipt of retirement funds to Karen Conrad, a VA field examiner, on October 1, 2008.  The appellant claims that the income was reported before any benefits were received from VA.  The appellant argues that Karen Conrad's records will reflect that she disclosed the funds to VA and that those records should be secured and reviewed.  

In light of the above, a remand is warranted for an investigation into the allegations of the appellant. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Conduct an investigation into the appellant's allegation that she informed Karen Conrad, a VA field examiner in October 2008, of the retirement funds the Veteran received in 2008.  If any requested information is not available, that fact should be documented in the claims file. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




